DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-7, 9-10, and 16-17 in the reply filed on June 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 11-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a coarse milling step in Fig. 1 and the product feed of Figs. 2 and 3; character “” has been used to designate both a fine milling step in Fig. 1 and the air inlet of Figs. 2 and 3; character “3” has been used to designate both a step for partial separation of coarse particles in Fig. 1 and the vane cage of Figs. 2 and 3; character “4” has been used to designate both a step for partial separation of superfine particles in Fig. 1 and a classifier wheel in Figs. 2 and 3; character “5” has been used to designate both a step for dispersion of intermediate product in Fig. 1 and a partition in Fig. 2, and character “6” has been used to designate both a step for renewed separation in Fig. 1 and the coarse material outlet of Figs. 2 and 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
Any changes to reference characters in the drawings would require corresponding changes to the portions of the specification which cite those reference characters. Note that different reference characters are necessary for different facets of the invention to avoid confusion in the specification. See for example paragraph [0055] of the present disclosure which refers to “step according to point 4” presumably of Fig. 1 and “dynamic classifier 10” of Figs. 2 and 3.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract contains the legal phraseology “formed by means of the at least one classification”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Limitations which are presently treated in accordance with 35 USC 112(f) are:
“formed by means of the at least one classification” in claim 1 line 8 and claim 10 page 2 line 6 which will be interpreted as “formed by a dynamic classifier in the at least one classification” in accordance with paragraphs [0015-17] of the specification;
.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a fraction separated from the powdered intermediate product (ZP) by means of the at least one static classifier” in claim 2 lines 3-4 and “the fraction separated from the powdered intermediate product by means of the at least one static classifier” in claim 2 lines 6-7 (at least one static classifier is a well-defined structured means for performing the claimed process);
“the second classification directed at particle size and/or density is/are carried out by means of exactly one dynamic classifier” in claim 5 (one dynamic classifier defines sufficient structure for performing the recited function).
“producing a starting material by means of a method according to claim 1” in claim 9 lines 3-4. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces two separate steps of “at least one classification directed at particle size and/or density for the powdered intermediate product” once in lines 6-7 and once in lines 10-11. It is not clear if these are intended to recite the same steps or different classifications directed at particle and/or density. This uncertainty causes further uncertainty in claim 7’s recitation of “the at least one classification directed at particle and/or density”.
Further regarding claim 1, it is not clear what is intended to be encompassed by the step “one dynamic classifier is provided for the method” as the specification does not appear to have description of performing the step, (delivery, installation, etc.).  If this step of the claim merely intends to encompass implementing a classification with a dynamic classifier, such a step would be more clearly set forth without requiring that the dynamic classifier “is provided”.
Claims 2-7, 9-10, and 16-17 are rejected under 35 USC 112(b) because they depend on claim 1.

Further regarding claim 2, it is not clear to which fraction “said fraction” on the eighth line of the claim refers: the “fraction” introduced in claim 1 line 7 or the “fraction” introduced in claim 2 line 3.
Claims 16 and 17 are rejected under 35 USC 112(b) because they depend on claim 2. 
Regarding claim 9 it is unclear if the limitation “producing a starting material by means of a method according to claim 1” in claim 9 lines 3-4” refers to manipulation of the steps recited in claim 1 or the structure employed for performing the steps. If applicant intends claim 9 to cover only the series of steps of the claimed process and not the means for performing the steps, the phrase “means of a” can be replaced by “the” in claim 9. For the purposes of examining with respect to prior art claim 9 will be construed to require the process steps of claim 1.
Claim 10 is rejected under 35 USC 112(b) for depending on claim 9.
Claim 10 recites all active processing steps which are recited in claim 1; however, claim 10 also structured as a method further limiting the process of claim 9, and claim 9 appears intended to require a step of providing starting material by the method according to claim 1. It 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitations “a fraction of particles >8µm amounts to             
                ≤
            
        2 volume percent”, “fraction of particles <2µm amounts to             
                ≤
            
        2 volume percent” and the claim also recites “in particular being in a range between 0.1 volume percent and 1 volume percent” (regarding particles >8µm) and “in particular being in a range between 0.05 volume percent and 2 volume percent” (regarding particles <µm, which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (EP0414376A2) cited in the IDS dated April 10, 2019.
Regarding claim 1, Ohashi discloses a method for producing a powdered starting material (alloy powder page 2 lines 47-55) provided for production of rare earth magnets (page 2 lines 47-48). Ohashi discloses pulverizing an alloy including at least one rare earth metal (page 2 lines 49-51), wherein a powdered intermediate product ZP is formed (alloy powder usually having a considerably broad particle size distribution page 2 lines 49-54, page 3 lines 30-31) from the one alloy including at least one rare earth metal (page 2 lines 49-54, page 3 lines 13-31). Ohashi discloses carrying out at least one classification  (page 4 lines 18-31) aimed at particle size and/or density for the powdered intermediate product (removing particles having a diameter smaller than 2 urn from the alloy powder page 2 line 55, page 4 lines 18-31), wherein a fraction of the powdered intermediate product which is formed by means of the at least one dynamic classification (particle-size classifier machine utilizing a combination of a rotative force and air stream. page 4 lines 32-35) thereby providing at least one dynamic classifier to the method. The classification disclosed by Ohashi is directed at particle size and/or density for the powdered intermediate product and, in doing so, separates the fraction from the powdered intermediate product (each particle is subjected to centrifugal force by the rotation of the machine and a reactive force by the air stream so that too coarse particles are struck out from the body of the powder by centrifugal force while too fine particles are separated from the body of the powder by means of the reactive force of the air stream page 4 lines 35-40). Ohashi discloses that the intermediate product from the classification step forms the starting material provided for manufacturing rare earth magnets (page 4 line 54 to page 5 line 15).

Regarding claims 4 and 5, Ohashi discloses an example in which “alloy powder was subjected twice to the treatment of particle size classification in the same manner as in Example 1” (page 6 lines 36-37), and in Example 1 Ohashi discloses “alloy powder was dispersed using a dispersing machine utilizing the ejector effect and classified relative to the particle size distribution into two fractions (page 5 lines 35-36). An example which repeats this classification twice directly meets claim 4, and as the process takes place in some dynamic classifier, it meets claim 5.
Regarding claim 6, Ohashi discloses that the pulverization occurs in two steps (page 4 lines 10-12).

Claim(s) 1, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuniyoshi (EP2273513A1) cited in the IDS dated April 10, 2019.
Regarding claim 1, Kuniyoshi discloses a method for producing a powdered starting material (a high-purity fine powder [0064]) provided for production of rare earth magnets [0001], [0054]. Kuniyoshi discloses pulverizing an alloy [0056-59] including at least one rare earth metal (small R mole fraction [0057]), wherein a powdered intermediate product ZP is formed 
Regarding claim 6, Kuniyoshi discloses subjecting the alloy to two pulverization steps [0056].
Regarding claim 7, Kuniyoshi discloses that the dynamic (rotary) classifier itself is under Ar gas [0099].
Regarding claim 9, Kuniyoshi discloses introducing the starting material into a die molds and pressing (compressing) the starting material into the die [0070], [0073], thereby forming blanks from the starting material. As a die in a compression process necessarily defines a molding surface, Kuniyoshi meets the claimed limitations on molds. Kuniyoshi discloses sintering the blanks [0074-79], and exposing the sintered blanks to a magnetization pulse [0083] so that as a result the sintered blanks that have been exposed to a magnetization pulse are formed as rare earth magnets [0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) as applied to claim 1 above.
Ohashi does not disclose classification occurs under a protective gas atmosphere, but Ohashi discloses that pulverization occurs under protective gas such as nitrogen to prevent oxidation (page 4 lines 14-17), that sintering is performed under a protective gas atmosphere .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyoshi (EP2273513A1) as applied to claim 1 above.
Regarding claim 10, Kuniyoshi discloses that the powder material is a high-purity fine powder [0064], the size of the fine powder obtained by the method of the present invention is represented by a D50 of 3µm or less, and an example of the classified powder had e D50 of 2.8 µm or less [0099]. A range defined by 3µm or less lies entirely within a range defined by 8 µm or less. Given that the particles disclosed by Kuniyoshi are fine with a size D50 of 3 µm or less, it would have been obvious to one of ordinary skill in the art that the number of particles with a size >8µm is low, and the percentage of particles with a size >8 µm is likely lower than 2 percent by volume. Note the broadest reasonable interpretation of “and/or” is “or”.

Claims 2, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP0414376A2) as applied to claim 1 above, and further in view of Patzelt (US5462234).
Regarding claim 2, Ohashi discloses uses combinations of known classifiers in order to set determine size of the starting material (page 4 lines 26-27). Ohashi does not disclose that intermediate product is first sent to a static classifier and that a portion of the product classified in the static classifier is classified in the dynamic classifier.

Both Ohashi and Patzelt teach using classifiers to separate coarse and fine materials following a pulverizing step.
It would have been obvious for one of ordinary skill in the art to use the arrangement taught by Patzelt of a pulverizer which feeds to a first static classifier which feeds to a second dynamic classifier. Because of the advantages in energy and efficiency taught by Patzelt. In examples Ohashi staggers classifications between pulverizing (page 5 lines 23-46) which is the arrangement over which the arrangement by Patzelt is advantageous.
Regarding claim 16, Ohashi discloses that in the classifier, each particle is subjected to centrifugal force by the rotation of the machine and a reactive force by the air stream so that too coarse particles are struck out from the body of the powder by centrifugal force while too fine particles are separated from the body of the powder by means of the reactive force of the air stream (page 4 lines 37-40). Such action meets the broadest reasonable interpretation of dispersing the intermediate material, and the cited passage in Ohashi page 4 lines 37-40 explicitly discloses the separation. In examples Ohashi directly discloses that the classifier disperses particles (page 5 lines 35-36). Ohashi discloses that the intermediate product from the 
Regarding claim 17, Ohashi discloses that the pulverization occurs in two steps (page 4 lines 10-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736